DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to consultation with primary examiner newly found prior art has been applied in the rejections below.

Claim Objections
Claim 3 objected to because of the following informalities:  recommended to add the term “circular” for the limitation to read “the oblique fins extend circumferentially in a circular shape of a ring” to avoid indefiniteness.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 11, 12, 13, 14, 16 rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Mischereit et al (8444089).
In regards to claim 1, Mischereit discloses a planar pressure bulkhead for an aircraft or spacecraft, the pressure bulkhead comprising:
a first wall (Figs. 3, 4 ref. 316), which has a planar surface and is configured as a pressure seal for a fuselage structure (as seen in figures, abstract pressure bulkhead);
a second planar wall (Figs. 3, 4 refs. 316), which has a planar surface and is opposite the first wall (as seen in Figs. 3, 4); and
a reinforcing structure between the first wall and the second wall (as seen in Figs. 3, 4 ref. 314) and which comprises at least one circumferential monolithic reinforcing element (ref. 314 as seen in Fig. 4), which has a plurality of oblique fins (best seen in Fig. 4);
wherein the plurality of oblique fins extend from the first wall to the second wall and are inclined at a non-perpendicular angle relative to both the planar surface of the 

In regards to claim 11, Mischereit discloses the pressure bulkhead of claim 1, wherein the circumferential monolithic reinforcing element has a three-dimensional structure (as seen in Fig. 3, 4 for ref. 314), and wherein the plurality of oblique fins are integrally formed with one another in the three-dimensional structure of the circumferential monolithic reinforcing element (as seen in Fig. 3, 4 for ref. 314).

In regards to claim 12, Mischereit discloses the pressure bulkhead of claim 1, wherein the first and the second wall are interconnected on an outer peripheral edge (Fig. 3, 4 ref. 110) and are configured for circumferential connection to a fuselage structure (as seen in Fig. 3, 4 ref. 110 circumferential connections comprising at least ref. 304).

In regards to claim 13, Mischereit discloses the pressure bulkhead of claim 12, wherein the first and the second wall are configured to form a join on the outer peripheral edge that is integrally formed with the peripheral edge for direct connection to the fuselage structure (as seen in Fig. 3, 4 edge comprising ref. 110 circumferential edge which joins first and second wall, comprising at least ref. 304).

In regards to claim 14, Mischereit discloses an aircraft or spacecraft comprising:
a fuselage structure (C4:11 discloses fuselage); and
a pressure bulkhead (ref. 110 disclosed as pressure bulkhead), which is coupled in a circular manner to the fuselage structure (best seen Fig. 1, C4:12 discloses “circumference of the fuselage”) and comprises:
a first wall (Fig. 3, 4 refs. 314), which has a planar surface  (as seen in Fig. 3 and 4) and is configured as a pressure seal for a fuselage structure (ref. 110 disclosed as pressure bulkhead accordingly comprising pressure seal); 
a second planar wall (Fig. 3, 4 refs. 314), which has a planar surface and is opposite the first wall (as seen in Fig. 3 and 4); and
a reinforcing structure arranged between the first planar wall and the second planar wall (ref. 314) and which comprises at least one circumferential monolithic reinforcing element (ref. 314 as seen in Figs. 3, 4), which has a plurality of oblique fins (as seen in Figs. 3, 4, not referenced);
wherein the plurality of oblique fins which extend from the first wall to the second wall (as seen in Figs. 3, 4) and are inclined at a non-perpendicular angle relative to both the planar surface of the first wall and the planar surface of the second wall (oblique angle of ref. 314 relative to walls ref. 316 seen in Figs. 3, 4).

In regards to claim 16, Mischereit discloses the aircraft or spacecraft of claim 14, wherein the first wall and the second wall comprise a common connection point (Fig. 3, 4 connection point at ref.110) for connecting a first limb of a circumferential folded sheet (Fig. 3 ref. 110 folded into bracket around circumference of bulkhead), the first limb to a skin of the fuselage structure extending radially from the circumferential folded sheet (Fig. 3 ref. 110 circles the fuselage section), the circumferential folded sheet being circumferentially attached by a second limb (Fig. 2 ref. 112 connected by one of more intermediate elements), the second limb extending axially from the circumferential folded sheet (a seen in Fig. 2 ref. 112 extends from ref. 110 and to fuselage skin).

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Mischereit in view of Grase et al (20140054419).
In regards to claim 15, Mischereit discloses the aircraft or spacecraft of claim 14, but does not expressly disclose as taught by Grase: wherein the first wall and the second wall are axially angled to form a join on a peripheral edge (Grase Fig. 1 ref. 1 angled at circumferential edge) and are directly circumferentially coupled to the fuselage structure (as seen in Fig. 3, 4 ref. 110 circumferential connections comprising at least ref. 304).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mischereit with Grase by providing the first wall and the second wall are axially angled to form a join on a peripheral edge and are directly circumferentially coupled to the fuselage structure in order to strength the connection of the bulkhead to the fuselage.

Claim 3, 4, 5, 6, 7 rejected under 35 U.S.C. 103 as being unpatentable over Mischereit in view of Jorn et al (20170021908).
In regards to claim 3, Mischereit discloses the pressure bulkhead of claim 1, but does not expressly disclose as taught by Jorn: wherein the oblique fins extend circumferentially in a shape of a ring (Jorn Fig. 3c discloses circumferential structure, ref. 33b, in the shape of a ring that extends around/circumferential of a bulkhead, ref. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mischereit with Jorn by providing the oblique fins of Mischereit extend circumferentially in a shape of a ring around a circumference of the bulkhead in order to add strength to the bulkhead against interior cabin pressure.

In regards to claim 4, Mischereit as combined discloses the pressure bulkhead of claim 3, wherein the oblique fins that extend circumferentially in the shape of a ring have different diameters and are arranged concentrically (Jorn Fig. 3c disclose concentric rings, refs. 33b accordingly different diameters).

In regards to claim 5, Mischereit discloses the pressure bulkhead of claim 1, does not expressly disclose as taught by Jorn: wherein the oblique fins each comprise a radially outer flange on a first axial end and a radially inner flange on a second axial end for attachment to the first and second wall (Jorn ref. 35 as seen in Fig. 2 comprises flange at axial ends of fin ref. 33, which contact walls refs. 13 and 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mischereit as combined with Jorn by providing a radially outer flange on a first axial end and a radially inner flange on a second axial end for attachment to the first and second wall in order to increase the bulkhead strength.


In regards to claim 6, Mischereit as combined discloses the pressure bulkhead of claim 5, wherein the first axial end is attached to the first wall by the radially outer flange and the second axial end is attached to the second wall by the radially inner flange (Jorn teaches flanges attached to first and second walls, ref. 33b as seen in Fig. 2 connected to refs. 13, 17).

In regards to claim 7, Mischereit as combined discloses the pressure bulkhead of claim 5, wherein the oblique fins and the radially inner and outer flanges are also circumferential (flanges of Jorn Fig. 3c disclose ref. 33b are circumferential).

Allowable Subject Matter
Claim 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642